

EXHIBIT 10.2

UGI CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
TERMS AND CONDITIONS
Effective November, 2012






--------------------------------------------------------------------------------




UGI Corporation
2004 Omnibus Equity Compensation Plan
Terms and Conditions
Table of Contents
Stock Options, Performance Units and Stock Units for Employees


1.
Definitions 1

2.
Options 2

3.
Performance Units 3

4.
Stock Units 5

5.
Reduction of Responsibilities 7

6.
Change of Control 7

7.
French Employees 7

8.
Section 409A. 7

9.
Company Policies 7



Stock Options and Stock Units for Non-Employee Directors


1.
Definitions 8

2.
Options 9

3.
Award of Stock Units 10

4.
Events Requiring Redemption of Stock Units 10

5.
Company Policies 12





Exhibit A - Change of Control with Respect to AmeriGas
Exhibit B - Change of Control with Respect to Utilities
Exhibit C - Non-Employee Director Grants

i



--------------------------------------------------------------------------------






UGI Corporation
2004 Omnibus Equity Compensation Plan
Stock Options, Performance Units and Stock Units For Employees
Terms and Conditions
The following Terms and Conditions shall be used for purposes of administering
Options, Performance Units and Stock Units granted to Employees under the Plan.
The Committee has discretion to modify or deviate from the Terms and Conditions
at any time, and in all events the specific terms of the Grant Letter shall
control. The defined terms shall have the meanings given those terms in the Plan
or in these Terms and Conditions, if not defined in the Plan.
1.DEFINITIONS
Whenever used in these Terms and Conditions for Employees, the following terms
will have the meanings set forth below:
(a)    “Account” means a bookkeeping account established on the records of the
Company to record Performance Units, Stock Units and Dividend Equivalents
credited under the Plan.
(b)    “AmeriGas” means AmeriGas Propane, Inc.
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Disabled” or “Disability” means a long-term disability as defined in the
Company’s long-term disability plan applicable to the Participant.
(e)    “Employed by, or provide service to, the Company” shall mean employment
or service as an Employee or a Non-Employee Director (so that, for purposes of
satisfying conditions with respect to Grants, a Participant shall not be
considered to have terminated employment or service until the Participant ceases
to be an Employee and Non-Employee Director).
(f)    “Good Reason Termination” shall mean a termination of employment
initiated by the Participant upon or after a Change of Control upon one or more
of the following events:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or

1



--------------------------------------------------------------------------------




(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Agreement, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, specifying in reasonable detail the events or conditions upon which the
Participant is basing such good Reason Termination and the Participant provides
such notice within 90 days after the event that gives rise to the Good Reason
Termination. Within 30 days after notice has been provided, the Company shall
have the opportunity, but shall have no obligation, to cure such events or
conditions that give rise to the Good Reason Termination. If the Company does
not cure such events or conditions within the 30-day period, the Participant may
terminate employment with the Company based on Good Reason Termination within 30
days after the expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company, the term “Good Reason Termination” shall
have the meaning given that term in the Change in Control Agreement.
(g)    “Retirement” means an Employee’s retirement under the Retirement Income
Plan for Employees of UGI Utilities, Inc., for Employees covered by that
Retirement Income Plan. “Retirement” for other Company Employees means
termination of employment after attaining (i) age 55 with ten or more years of
service with the Company or (ii) for grants made in November 2012 and
thereafter, age 65 with five or more years of service with the Company.
(h)    “Severance Plan” means any severance plan maintained by the Company that
is applicable to the Employee.
(i)    “Termination without Cause” means termination of employment for the
convenience of the Company for any reason other than (i) misappropriation of
funds, (ii) habitual insobriety or substance abuse, (iii) conviction of a crime
involving moral turpitude, or (iv) gross negligence in the performance of
duties, which gross negligence has had a material adverse effect on the
business, operations, assets, properties or financial condition of the Company.
The Committee may determine in its sole discretion whether, and under what
circumstances, a Participant’s voluntary termination upon a significant
reduction in the Participant’s duties and responsibilities will constitute a
Termination without Cause for purposes of the Plan.
(j)    “Utilities” means UGI Utilities, Inc.
2.    Options
(a)    Grant of Options. The Committee will select the Employees who shall
receive Options, and will determine the number of shares subject to each Option,
the Option Price and the other terms of the Options. The terms of each Option
shall be set forth in the Grant Letter.

2



--------------------------------------------------------------------------------




Unless the Committee determines otherwise, no Dividend Equivalents will be
granted with respect to Options.
(b)    Exercise and Vesting.
(i)    Except as otherwise specified by the Committee in the Grant Letter, each
Option shall become exercisable in equal one-third installments on the first,
second and third anniversaries of the Date of Grant. The Committee may
accelerate the exercisability of any or all outstanding Options at any time for
any reason. No Option will be exercisable on or after the tenth anniversary of
the Date of Grant.
(ii)    Except as otherwise specified by the Committee, in the event that a
Participant holding an Option ceases to be employed by, or provide service to,
the Company, the Options held by such Participant will terminate on the date
such Participant ceases such employment or service. However, if a Participant
holding an Option ceases to be employed by, or provide service to, the Company
by reason of (i) Termination without Cause, (ii) Retirement, (iii) Disability,
or (iv) death, the Option held by the Participant will thereafter be exercisable
pursuant to the following:
(A)    Termination Without Cause. If a Participant terminates employment or
service on account of a Termination without Cause, the Option held by such
Participant will thereafter be exercisable only with respect to that number of
shares of Stock with respect to which the Option is already exercisable on the
date such Participant’s employment or service terminates. Such Option will
terminate upon the earlier of the expiration date of the Option or the
expiration of the 13-month period commencing on the date the Participant ceases
to be employed by, or provide service to, the Company.
(B)    Retirement. If a Participant ceases to be employed by, or provide service
to, the Company on account of Retirement, the Option held by such Participant
will thereafter become exercisable as if such Participant had continued to be
employed by, or provide service to, the Company after the date of such
Retirement. The Option shall terminate upon the expiration date of the Option.
However, for all Options granted prior to July 26, 2008, and all Options granted
to Participants who retire prior to July 26, 2011, the Option held by such
Participant may be exercised at any time prior to the earlier of the expiration
date of the Option or the expiration of the 36-month period following the
Participant’s Retirement.
(C)    Disability. If a Participant ceases to be employed by, or provide service
to, the Company by reason of Disability, the Option held by such Participant
will thereafter become exercisable as if such Participant had continued to
provide service to the Company for 36 months after the date of such termination
of employment or service. The Option will terminate upon the earlier of the
expiration date of the Option or the expiration of such 36-month period.
(D)    Death. In the event of the death of a Participant while employed by, or
providing service to, the Company, the Option held by such Participant will be
fully and immediately exercisable and may be exercised at any time prior to the
earlier of the expiration

3



--------------------------------------------------------------------------------




date of the Option or the expiration of the 12-month period following the
Participant’s death. Death of a Participant after the Participant has ceased to
be employed by, or provide service to, the Company will not affect the otherwise
applicable period for vesting and exercise of the Option determined pursuant to
subsections (A), (B) or (C) above. After a Participant’s death, the
Participant’s Option may be exercised by the Participant’s estate.
(c)    Payment. An Option may be exercised, and the Option Price paid, in any
method permitted by the Plan.
(d)    Change of Control. Outstanding Options granted before November, 2012
shall become fully vested upon a Change of Control. Outstanding Options granted
in November 2012 and thereafter shall vest upon Termination without Cause or
Good Reason Termination upon, or during a specified period after, a Change of
Control as described in the Grant Letter (“double trigger” vesting).
3.    Performance Units
(a)    Grant of Performance Units. The Committee will select the Employees who
will receive Performance Units and will determine the number of shares subject
to Performance Units and the terms of the Performance Units. Unless the
Committee determines otherwise, Dividend Equivalents will be granted with
respect to Performance Units. The Committee shall specify in the Grant Letter
for Performance Units the terms and conditions of the Performance Units and the
applicable restrictions and performance goals, including the objective goals,
employment requirements, period during which the Performance Units shall be
subject to restrictions and other conditions of the Grant.
(b)    Terms. The Committee will establish performance goals and terms for
Performance Units in accordance with Section 13 of the Plan. The Committee will
establish appropriate threshold, Target Amount and maximum payments to be made
with respect to the Performance Units.
(c)    Requirements of Employment or Service. If the Participant ceases to be
employed by, or provide service to, the Company during the applicable period
specified in the Grant Letter, all of the Participant’s the Performance Units
will terminate. However, if a Participant holding Performance Units ceases to be
employed by, or provide service to, the Company by reason of Retirement,
Disability, or death, the restrictions on Performance Units held by the
Participant will lapse pursuant to the following:
(i)    If a Participant terminates employment or service on account of
Retirement, Disability or death, the restrictions on a pro-rata portion of the
Participant’s outstanding Performance Units will lapse at the end of the
restriction period set forth in the Grant Letter, if the performance goals and
all requirements of the Grant Letter (other than continued employment) are met.
The prorated portion will be determined, for each Performance Unit, as the
amount that would otherwise be paid according to the terms of the Performance
Unit, based on achievement of the performance goals, multiplied by a fraction,
the numerator of which is the number of years during the restriction period in
which the Participant has been employed by, or

4



--------------------------------------------------------------------------------




provided service to, the Company and the denominator of which is the number of
years in the entire restriction period applicable to such Performance Units. For
purposes of the proration calculation, the year in which the Participant’s
Retirement, Disability, or death occurs will be counted as a full year.
(ii)    In the event of Retirement, Disability or death, the prorated portion of
the Performance Units shall be paid at the date specified for payment of the
Performance Units in the Grant Letter, or at an earlier date determined by the
Committee in the Grant Letter.
(d)    Payment of Performance Units. If the Committee determines that the
conditions to payment of the Performance Units have been met, the Company shall
pay to the Participant, within 2½ months after the end of the restriction
period, (i) shares of Stock or cash, or a combination of the two, as the
Committee determines, equal to the amount to be paid according to achievement of
the performance goals, up to the target award specified in the Participant’s
Grant Letter and (ii) cash in an amount equal to the Fair Market Value of the
shares of Stock underlying the Performance Units for any amounts payable in
excess of the target amount specified by the Committee for the Performance
Units.
(e)    Coordination with Severance Plan. Notwithstanding any other provisions of
these Terms and Conditions, if a Participant receives severance benefits under a
Severance Plan, the terms of which require that severance compensation payable
under the Severance Plan be reduced by benefits payable under this Plan, any
amount payable to the Participant under Performance Units and Dividend
Equivalents after the Participant’s termination of employment shall be reduced
by the amount of severance compensation paid to the Participant under the
Severance Plan, as required by, and according to the terms of, the Severance
Plan, if permitted by section 409A of the Code.
(f)    Dividend Equivalents with Respect to Performance Units. Dividend
Equivalents, if granted, shall accrue with respect to Performance Units and
shall be payable subject to the same performance goals and terms as the
Performance Units to which they relate. Dividend Equivalents shall be credited
with respect to Performance Units from the Date of Grant until the date on which
the Performance Units are paid. If and to the extent that the underlying
Performance Units are forfeited, all related Dividend Equivalents shall also be
forfeited.
(g)    Accounts. While Performance Units are outstanding, the Company will keep
records in an Account for each Participant who holds Performance Units. On each
payment date for a dividend paid by UGI on its Stock, the Company shall credit
to the Participant’s Account an amount equal to the Dividend Equivalents
associated with the Performance Units held by the Participant on the record date
for the dividend. No interest will be credited to any such Account.
Notwithstanding the foregoing, a Participant may not accrue Dividend Equivalents
in excess of $750,000 during any calendar year.
(h)    Payment of Dividend Equivalents. Dividend Equivalents will be paid after
the performance goals and other requirements specified in the Grant Letter have
been met, at the same time as the underlying Performance Units are paid or as
otherwise determined by the

5



--------------------------------------------------------------------------------




Committee. Dividend Equivalents will be paid in cash, Stock or a combination of
the two, as the Committee determines.
(i)    Change of Control. Upon a Change of Control, outstanding Performance
Units granted before November 2012, and related Dividend Equivalents shall be
paid in cash in an amount equal to the greater of (i) the target amount or (ii)
the amount earned as of the date of the Change of Control based on the Company’s
achievement of the performance goals as of the Change of Control, as determined
by the Committee. If a former Participant is entitled to receive a prorated
award for the restriction period pursuant to Section 3(c) above, the award will
be the prorated portion of the amount described in the preceding sentence. The
Performance Units and Dividend Equivalents shall be paid on the closing date of
the Change of Control. Outstanding Performance Units granted in November 2012
and thereafter, and related Dividend Equivalents, shall vest upon Termination
without Cause or Good Reason Termination upon, or during a specified period
after, a Change of Control as described in the Grant Letter (“double trigger”
vesting).
4.    Stock Units
(a)    Grants of Stock Units. The Committee will select the Employees who will
receive Stock Units and will determine the number of shares subject to Stock
Units and the terms of the Stock Units. Unless the Committee determines
otherwise, Dividend Equivalents will be granted with respect to Stock Units. The
Committee shall specify in the Participant’s Grant Letter the terms and
conditions of the Stock Units and the applicable restrictions, including the
period during which the Stock Units will be subject to vesting requirements, if
any, and other conditions of the Grant.
(b)    Vesting of Stock Units. Stock Units will vest on such terms as the
Committee determines and specifies in the Grant Letter. If the Participant
ceases to be employed by, or provide service to the Company, any unvested Stock
Units will immediately terminate, except as provided below. The Committee may
authorize payment of Stock Units on a prorated or other basis in such
circumstances as the Committee deems appropriate, including in the event that a
Participant ceases to be employed by, or provide service to, the Company, on
account of Retirement, Disability or death.
(c)    Payment of Stock Units. A Participant will receive payment with respect
to Stock Units as the Stock Units vest, within 30 business days after the
vesting date. Payment shall be made in Stock, in cash or in a combination of the
two, as determined by the Committee.
(d)    Coordination with Severance Plan. Notwithstanding any other provisions of
these Terms and Conditions, if a Participant receives severance benefits under a
Severance Plan, the terms of which require that severance compensation payable
under the Severance Plan be reduced by benefits payable under this Plan, any
amount payable to the Participant under Stock Units and Dividend Equivalents
after the Participant’s termination of employment shall be reduced by the amount
of severance compensation paid to the Participant under the Severance Plan, as
required by, and according to the terms of, the Severance Plan, if permitted by
section 409A of the Code.

6



--------------------------------------------------------------------------------




(e)    Dividend Equivalents with Respect to Stock Units. Dividend Equivalents,
if granted, shall accrue with respect to Stock Units and shall be payable
subject to the same terms as the Stock Units to which they relate. Dividend
Equivalents shall be credited with respect to Stock Units from the Date of Grant
until the date on which the Stock Units are paid. If the underlying Stock Units
are forfeited, all related Dividend Equivalents shall also be forfeited.
(f)    Accounts. While Stock Units are outstanding, the Company will keep
records in an Account for each Participant who holds Stock Units. On each
payment date for a dividend paid by UGI on its Stock, the Company shall credit
to the Participant’s Account an amount equal to the Dividend Equivalents
associated with the Stock Units held by the Participant on the record date for
the dividend. No interest will be credited to any such Account. Notwithstanding
the foregoing, a Participant may not accrue Dividend Equivalents in excess of
$750,000 during any calendar year.
(g)    Payment of Dividend Equivalents. Dividend Equivalents will be paid after
the vesting and other requirements specified in the Grant Letter have been met,
at the same time as the underlying Stock Units are paid or as otherwise
determined by the Committee. Dividend Equivalents will be paid in cash, Stock or
a combination of the two, as the Committee determines.
(h)    Change of Control. Outstanding Stock Units granted before November, 2012
shall become fully vested upon a Change of Control and shall be paid in cash on
the closing date of the Change of Control, and related Dividend Equivalents
shall become fully vested and paid when the underlying Stock Units are paid.
Notwithstanding the foregoing, if the Stock Units are subject to section 409A of
the Code, the Stock Units shall be paid upon a Change of Control only if the
transaction constituting a Change of Control is also a change in control event
under section 409A of the Code (“409A Change in Control Event”). If the
transaction constituting a Change of Control does not constitute a 409A Change
in Control Event, the outstanding Stock Units will vest upon the Change of
Control, and any outstanding Stock Units that are subject to section 409A will
be paid in cash (based on the value of the Stock Units on the payment date as
determined by the Committee) within 30 days after the first to occur of (i) the
vesting date set forth in the Participant’s Grant Letter or (ii) the
Participant’s termination of employment or service (subject to the section 409A
six-month delay, if applicable). If payment is delayed after the Change of
Control, the Committee may provide for the Stock Units to be valued as of the
date of the Change of Control and interest to be credited on the amount so
determined at a market rate for the period between the Change of Control date
and the payment date. Outstanding Stock Units granted in November 2012 and
thereafter, and related Dividend Equivalents, shall vest upon Termination
without Cause or Good Reason Termination upon, or during a specified period
after, a Change of Control as described in the Grant Letter (“double trigger”
vesting).

7



--------------------------------------------------------------------------------




5.    Reduction of Responsibilities
The Committee shall have discretion to adjust a Participant’s Options that are
not yet exercisable and a Participant’s outstanding Performance Units and Stock
Units, if the Participant’s authority, duties or responsibilities are
significantly reduced.
6.    Change of Control
(a)    Authorization. In the event of a Change of Control, the provisions of
Sections 2(d), 3(i) and 4(h) above shall apply to Options, Performance Units and
Stock Units, and the Committee may take such other actions with respect to
outstanding Options as it deems appropriate pursuant to the Plan. The term
“Change of Control” shall mean a Change of Control of UGI, as defined in the
Plan, except as provided below.
(b)    AmeriGas Employees. For Participants who are employees of AmeriGas, or a
subsidiary of AmeriGas, the term “Change of Control” shall mean (i) a Change of
Control of UGI, as defined in the Plan, or (ii) one of the events set forth in
Exhibit A with respect to AmeriGas.
(c)    Utilities Employees. For Participants who are employees of Utilities or a
subsidiary of Utilities, the term “Change of Control” shall mean (i) a Change of
Control of UGI as defined in the Plan, or (ii) one of the events set forth on
Exhibit B with respect to Utilities.
(d)    Other Subsidiaries. The Committee may determine in a Grant Letter that a
sale or other transaction with respect to any other Company subsidiary shall be
considered a Change of Control for purposes of the Plan, for Participants who
are employees of that subsidiary.
7.    French Employees. The terms of the Sub-Plan for French Employees shall
apply to the grant of Options to Employees who are, or may become, subject to
taxation on compensation in France.
8.    Section 409A. Performance Units, Stock Units and Dividend Equivalents
shall meet the requirements of section 409A of the Code or an exemption from
such requirements.
9.    Company Policies. All Shares issued pursuant to an Option, Performance
Unit or Stock Unit shall be subject to the UGI Corporation Stock Ownership
Policy, if applicable. All Options, Performance Units and Stock Units shall be
subject to any applicable clawback and other policies implemented by the Board
of Directors of UGI, as in effect from time to time.



8



--------------------------------------------------------------------------------






UGI Corporation
2004 Omnibus Equity Compensation Plan
Stock Options and Stock Units For Non-Employee Directors
Terms and Conditions
The following Terms and Conditions shall be used for purposes of administering
Options and Stock Units granted to Non-Employee Directors under the Plan. The
Terms and Conditions were amended and restated to allow Non-Employee Directors
to defer their Stock Units to the UGI Corporation 2009 Deferral Plan, effective
as of January 1, 2009 and are now further amended. The Committee has discretion
to modify or deviate from the Terms and Conditions at any time, and in all
events the specific terms of the Grant Letter shall control. The defined terms
shall have the meanings given those terms in the Plan or in these Terms and
Conditions, if not defined in the Plan.
1.    Definitions
Whenever used in these Terms and Conditions for Non-Employee Directors, the
following terms will have the meanings set forth below:
(k)    “Account” means the Company’s record established pursuant to Section 3,
which reflects the number of Stock Units and the amount of Dividend Equivalents
standing to the credit of a Participant under the Plan.
(l)    “Beneficiary” means the person designated by a Non-Employee Director to
receive any benefits payable after the Non-Employee Director’s death. The
Company shall provide a form for this purpose. In the event a Non-Employee
Director has not filed a Beneficiary designation with the Company or none of the
designated Beneficiaries are living at the date of the Non-Employee Director’s
death, the Beneficiary shall be the Non-Employee Director’s estate.
(m)     “Committee” means, for purposes of Grants to Non-Employee Directors, the
Board or its delegate.
(n)    “Deferral Plan” means the UGI Corporation 2009 Deferral Plan, as amended
from time to time.
(o)    “Plan Year” means the calendar year.
(p)    “Retirement” means a Non-Employee Director’s Separation from Service
after (1) attaining age 65 with five or more years of service with the Company,
or (2) ten or more years of service with the Company.

9



--------------------------------------------------------------------------------




(q)    “Separates from Service” means the Non-Employee Director's termination of
service as a Non-Employee Director and as an Employee of the Company for any
reason other than death.
(r)    “Unit Value” means, at any time, the value of each Unit issued under the
Plan, which value shall be equal to the Fair Market Value of a share of Stock on
such date.
2.    Options
(e)    Grant of Options. The Board shall grant Options annually to Non-Employee
Directors in the amounts set forth on the attached Exhibit C, on the fifth
business day of each Plan Year. The Option Price will equal the Fair Market
Value on the Date of Grant.
(f)    Exercise and Vesting. Except as otherwise specified in the Grant Letter,
an Option will be fully and immediately exercisable on the Date of Grant. In the
event that any Options are not by their terms immediately exercisable, the
Committee may accelerate the exercisability of any or all outstanding Options at
any time for any reason. No Option will be exercisable on or after the tenth
anniversary of the Date of Grant.
(g)    Separation from Service. Except as otherwise specified by the Committee,
each Option, to the extent that it has not previously been exercised, will
terminate when the Participant holding such Option Separates from Service.
However, if a Participant holding an Option Separates from Service by reason of
retirement, disability, or death, the Option held by any such Participant will
be fully and immediately exercisable and will thereafter be exercisable pursuant
to the following:
(A)    Retirement. If a Participant Separates from Service on account of
Retirement, the Option held by such Participant will continue in effect and
terminate upon the expiration date of the Option. However, for all Options
granted prior to January 1, 2009, and all Options granted to Participants who
retire prior to September 27, 2011, the Option held by such Participant may be
exercised at any time prior to the earlier of the expiration date of the Option
or the expiration of the 36-month period following the Participant’s Retirement.
(2)    Disability. The Committee shall have sole discretion to determine whether
or not a Participant is “disabled.” If a Participant is determined to be
"disabled" by the Committee, the Option held by such Participant may be
exercised at any time prior to the earlier of the expiration date of the Option
or the expiration of the 36-month period following the Participant's Separation
from Service on account of disability.
(3)    Death. In the event of the death of a Participant while serving as a
Non-Employee Director or Employee of the Company, the Option held by such
Participant may be exercised at any time prior to the earlier of the expiration
date of the Option or the expiration of the 12-month period following the
Participant's death. Such Option may be exercised by the Participant’s estate.

10



--------------------------------------------------------------------------------




(h)    Payment. An Option may be exercised, and the Option Price paid, in any
method permitted by the Plan.
3.    Award of Stock Units
(j)    Annual Award of Stock Units. On the fifth business day of each Plan Year,
each Non-Employee Director shall receive an award of Stock Units in the amount
set forth on the attached Exhibit C. Such Stock Units shall be credited to each
Participant's Account as specified in Section 3(c) below. Any Non-Employee
Director who becomes a Non-Employee Director after the fifth business day of the
Plan Year shall receive, on the date such individual becomes a Non-Employee
Director, a pro-rata share of the annual award of Stock Units determined based
on the number of calendar quarters during the Plan Year that he or she is
expected to serve as a Non-Employee Director. A Non-Employee Director will be
deemed to serve for the entire quarter if he or she is a Non-Employee Director
on at least one day of the quarter.
(k)    Dividend Equivalents
(i)    Dividend Equivalent to be Credited. From the Date of Grant of each Stock
Unit until the Participant’s Account has been fully distributed, on each payment
date for a dividend paid by UGI on its Stock, the Company shall credit to each
Participant’s Account an amount equal to the Dividend Equivalent associated with
the Stock Units held by the Participant on the record date for the dividend.
(ii)    Conversion to Stock Units. On the last day of each Plan Year, the amount
of the Dividend Equivalents credited to the Participant’s Account during that
Plan Year shall be converted to a number of Stock Units, based on the Unit Value
on the last day of the Plan Year. Notwithstanding the foregoing, in the event of
a Change of Control or in the event the Non-Employee Director dies or Separates
from Service prior to the last day of the Plan Year, as soon as practicable
following such event and in no event later than the date on which Stock Units
are redeemed in accordance with Section 4, the Company shall convert the amount
of the Dividend Equivalents credited to the Participant’s Account as of the date
of the Change of Control, death or Separation from Service (the “Conversion
Date”) to a number of Stock Units based on the Unit Value on the Conversion
Date.
(l)    Accounts. The Company shall keep records to reflect the number of Stock
Units and Dividend Equivalents credited to each Non-Employee Director hereunder.
Fractional Stock Units shall accumulate in the Participant’s Account and shall
be added to fractional Stock Units held in such Account to create whole Stock
Units.
(m)    Directors’ Equity Compensation Plan. On and after the Effective Date,
Dividend Equivalents shall be credited and paid on all Stock Units that are
outstanding under the Directors’ Equity Plan on the Effective Date, on the same
terms as described in this Section 3 and Section 4 below. All Units outstanding
under the Directors’ Equity Plan on the Effective Date, including accrued
Dividend Equivalents, shall be paid according to Section 4 below.

11



--------------------------------------------------------------------------------




4.    Events Requiring Redemption of Stock Units
The Company shall redeem Stock Units credited to a Participant's Account only at
the times and in the manner prescribed by the terms of this Section 4
(a)    Death. In the event a Participant dies, the Company shall redeem all of
the Stock Units then credited to the Participant’s Account as of the date of the
Participant’s death, based on the Unit Value of the Stock Units credited to the
Participants’ Account as of the date of the Participant’s death. An amount equal
to 65% of the aggregate Unit Value will be paid in the form of whole Shares
(with fractional Shares paid in cash), and the remaining 35% of the aggregate
Unit Value will be paid in cash. The redemption amount shall be paid to the
Participant’s estate within 60 business days after the Participant’s death.
(b)    Separation from Service. In the event a Participant Separates from
Service, the Company shall redeem all of the Stock Units then credited to the
Participant's Account as of the date of such Separation from Service, based on
the Unit Value of the Stock Units credited to the Participant’s Account as of
the date of the Participant’s Separation from Service. An amount equal to 65% of
the aggregate Unit Value will be paid in the form of whole Shares (with
fractional Shares paid in cash), and the remaining 35% of the aggregate Unit
Value will be paid in cash, within 30 business days after the date of the
Participant’s Separation from Service.
(c)    Change of Control. In the event of a Change of Control, the Company shall
redeem all the Stock Units then credited to the Participant’s Account. The
redemption amount shall be paid in cash on the closing date of the Change of
Control (except as described below). The amount paid shall equal the product of
the number of Stock Units being redeemed multiplied by the Unit Value at the
date of the Change of Control. However, in the event that the transaction
constituting a Change of Control is not a change in control event under section
409A of the Code, the Participant’s Stock Units shall be redeemed and paid in
cash upon Separation from Service or death on the applicable date described in
subsection (a) or (b) above (based on the aggregate Unit Value on the date of
Separation from Service or death as determined by the Committee), instead of
upon the Change of Control pursuant to this subsection (c). If payment is
delayed after the Change of Control, pursuant to the preceding sentence, the
Committee may provide for the Stock Units to be valued as of the date of the
Change of Control and interest to be credited on the amount so determined at a
market rate for the period between the Change of Control date and the payment
date.
(d)    Effect on Outstanding Stock Units and Dividend Equivalents. The
provisions of this Section 4 relating to the medium of payment (i.e., payment in
cash or in a combination of cash and Shares) shall apply to all outstanding
Stock Units and Dividend Equivalents.
(e)    Section 409A. Stock Units and Dividend Equivalents shall meet the
requirements of section 409A of the Internal Revenue Code or an exemption from
such requirements. All Stock Units and Dividend Equivalents that were earned and
vested as of December 31, 2004 shall be administered in accordance with their
terms as in effect on October 3, 2004, except for changes that are not
considered “material modifications” under the regulations issued under section
409A of the Internal Revenue Code.

12



--------------------------------------------------------------------------------




(f)    Deferral Elections. Notwithstanding the foregoing, a Non-Employee
Director may make a one-time, irrevocable election to elect to have all of the
Non-Employee Director’s Stock Units credited to the Non-Employee Director’s
account under the Deferral Plan on the date of the Non-Employee Director’s
Separation from Service, in lieu of the redemption and payments described in
subsections (a), (b) and (c). If the Non-Employee Director makes a deferral
election, the Non-Employee Director’s Stock Units will be credited to the
Non-Employee Director’s account under the Deferral Plan at Separation from
Service and the amount credited to the Deferral Plan shall be distributed in
accordance with the provisions of the Deferral Plan. If the Non-Employee
Director makes a deferral election and a Change of Control occurs: (i)
subsection (c) above shall apply if the Change of Control occurs before the
Non-Employee Director’s Separation from Service and (ii) the terms of the
Deferral Plan shall apply if the Change of Control occurs after or
simultaneously with the Non-Employee Director’s Separation from Service. An
election under this subsection (f) shall be made in writing, on a form and at a
time prescribed by the Committee and shall be irrevocable upon submission to the
Corporate Secretary.
5.    Company Policies. All Shares issued pursuant to an Option or Stock Unit
shall be subject to any applicable policies implemented by the Board of
Directors of UGI, as in effect from time to time.



13



--------------------------------------------------------------------------------




Exhibit A


Change of Control with Respect to AmeriGas
For Participants who are employees of AmeriGas, or a subsidiary of AmeriGas, the
term “Change of Control” shall include the events set forth in this Exhibit A
with respect to AmeriGas, and the defined terms used in this Exhibit A shall
have the following meanings:
1.    “Change of Control” shall include any of the following events:
(A)    Completion by AmeriGas, the Public Partnership or the Operating
Partnership of a reorganization, merger or consolidation (a "Propane Business
Combination"), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective Beneficial Owners of the
AmeriGas voting securities or of the outstanding units of AmeriGas Partners,
L.P. ("Outstanding Units") immediately prior to such Propane Business
Combination do not, following such Propane Business Combination, Beneficially
Own, directly or indirectly, (a) if the entity resulting from such Propane
Business Combination is a corporation, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of such corporation
in substantially the same proportion as their ownership immediately prior to
such Combination of the AmeriGas’ voting securities or the Outstanding Units, as
the case may be, or, (b) if the entity resulting from such Propane Business
Combination is a partnership, more than fifty percent (50%) of the then
outstanding common units of such partnership in substantially the same
proportion as their ownership immediately prior to such Propane Business
Combination of AmeriGas’ voting securities or the Outstanding Units, as the case
may be; or
(B)    (a) Completion of a complete liquidation or dissolution of AmeriGas, the
Public Partnership or the Operating Partnership or (b) sale or other disposition
of all or substantially all of the assets of AmeriGas, the Public Partnership or
the Operating Partnership other than to an entity with respect to which,
following such sale or disposition, (I) if such entity is a corporation, more
than fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of
AmeriGas’ voting securities or of the Outstanding Units, as the case may be,
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of AmeriGas’ voting securities or of the
Outstanding Units, as the case may be, immediately prior to such sale or
disposition, or, (II) if such entity is a partnership, more than fifty percent
(50%) of the then outstanding common units is then owned beneficially, directly
or indirectly, by all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of AmeriGas’ voting securities or of
the Outstanding Units, as the case may be, immediately prior to such sale or
disposition in substantially the same proportion as their

14



--------------------------------------------------------------------------------




ownership of AmeriGas’ voting securities or of the Outstanding Units immediately
prior to such sale or disposition; or
(C)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding general partnership interests of the Public Partnership or
the Operating Partnership; or
(D)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of AmeriGas or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of AmeriGas entitled to vote generally in the election of directors;
or
(E)    AmeriGas is removed as the general partner of the Public Partnership by
vote of the limited partners of the Public Partnership, or is removed as the
general partner of the Public Partnership or the Operating Partnership as a
result of judicial or administrative proceedings involving AmeriGas, the Public
Partnership or the Operating Partnership.
2.    “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
3.    A Person shall be deemed the “Beneficial Owner” of any securities: (i)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any securities;
provided, however, that nothing in this Section 1(c) shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s

15



--------------------------------------------------------------------------------




participation in good faith in a firm commitment underwriting until the
expiration of forty (40) days after the date of such acquisition.
4.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
5.    “Operating Partnership” shall mean AmeriGas Propane, L.P.
6.    “Public Partnership” shall mean AmeriGas Partners, L.P.
7.    “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.
8.    “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.



16



--------------------------------------------------------------------------------




Exhibit B


Change of Control with Respect to Utilities
For Participants who are employees of Utilities, or a subsidiary of Utilities,
the term “Change of Control” shall include the events set forth in this Exhibit
B with respect to Utilities, and the defined terms set forth used in this
Exhibit B, if not defined in the Plan, shall have the following meanings:
1.    “Change of Control” shall include any of the following events:
(A)    UGI and the UGI Subsidiaries fail to own more than fifty percent (50%) of
the then outstanding shares of common stock of Utilities or more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of Utilities entitled to vote generally in the election of directors;
or
(B)    Completion by Utilities of a reorganization, merger or consolidation (a
"Business Combination"), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of Utilities’ outstanding common stock and voting securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of Utilities’
outstanding common stock and voting securities, as the case may be; or
(C)    Completion of a complete liquidation or dissolution of the Utilities or
sale or other disposition of all or substantially all of the assets of Utilities
other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of
Utilities’ outstanding common stock and voting securities immediately prior to
such sale or disposition in substantially the same proportion as their ownership
of Utilities’ outstanding common stock and voting securities, as the case may
be, immediately prior to such sale or disposition.
2.    “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.
3.    A Person shall be deemed the “Beneficial Owner” of any securities: (i)
that such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire

17



--------------------------------------------------------------------------------




(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding (whether or not in
writing) or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a person shall not be
deemed the “Beneficial Owner” of securities tendered pursuant to a tender or
exchange offer made by such Person or any of such person’s Affiliates or
Associates until such tendered securities are accepted for payment, purchase or
exchange; (ii) that such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Exchange Act), including without limitation
pursuant to any agreement, arrangement or understanding, whether or not in
writing; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of any security under this clause (ii) as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding (A) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the General Rules and Regulations
under the Exchange Act, and (B) is not then reportable by such Person on
Schedule 13D under the Exchange Act (or any comparable or successor report); or
(iii) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in the proviso to
clause (ii) above) or disposing of any securities; provided, however, that
nothing in this Section 1(c) shall cause a Person engaged in business as an
underwriter of securities to be the “Beneficial Owner” of any securities
acquired through such Person’s participation in good faith in a firm commitment
underwriting until the expiration of forty (40) days after the date of such
acquisition.
4.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
5.    “Person” shall mean an individual or a corporation, partnership, trust,
unincorporated organization, association, or other entity.
6.    “UGI Subsidiary” shall mean any corporation in which UGI directly or
indirectly, owns at least a fifty percent (50%) interest or an unincorporated
entity of which UGI, as applicable, directly or indirectly, owns at least fifty
percent (50%) of the profits or capital interests.

18



--------------------------------------------------------------------------------




Exhibit C


Non-Employee Director Grants
Options:
8,500 shares
Grant Date: 5th business day of January
Stock Units:
2,800 units
Grant Date: 5th business day of January

19

